Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
26, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 26, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00459-CV
____________
 
IN RE LEOPOLDO SALINAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 12, 2005, relator filed a petition for
writ of mandamus in this court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator sought to have this
court compel his court-appointed attorney to forward a copy of the State=s brief in the appeal of his criminal
conviction.[1]  




We lack power to issue a writ of mandamus against an
attorney.  Section 22.221 of the Texas
Government Code gives us power to issue writs of mandamus(1) against a judge of
a district or county court in our court of appeals district, or (2) to enforce
the jurisdiction of our court.  Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  Relator does not seek either type of relief.
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 26, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost. 




[1]   On April 26,
2005, this court affirmed appellant=s
conviction.  See Salinas v. State,
No. 14-04-01208-CR, (Tex. App.CHouston [14th Dist.] April 26, 2005, pet. filed).  On May 11, 2005, appellant=s court-appointed counsel filed a petition for
discretionary review by the Court of Criminal Appeals.